Case 3:19-cv-00254-SMY-RJD Document 1 Filed 03/01/19 Page 1 of 9 Page ID #1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

TRUSTEES OF THE LOCAL 309 ELECTRICAL               )
HEALTH AND WELFARE FUND AND                        )
LOCAL 309 INTERNATIONAL                            )
BROTHERHOOD OF ELECTRICAL                          )
WORKERS, AFL-CIO,                                  )
                                                   )
              Plaintiffs,                          )
                                                   ) Case No.: 3:19-cv-00254
vs.                                                )
                                                   )
ITS SOLAR, LLC                                     )
                                                   )
              Defendant.                           )
                                                   )

SERVE:

       ITS Solar, LLC
       Mr. Richard C. Schmidt, Jr.
       Registered Agent
       609 South Breese Street
       Millstadt, IL 62260
                                       COMPLAINT

                                          PARTIES

       1.     Plaintiffs Tim Evans, Charles W. Busch, Michael Stuart, Gary Bland, Ken

Keeney, and Matthew Eichholz are Trustees of the Local 309 Electrical Health and Welfare

Fund (“Welfare Fund”) and control and manage the operation and administration of the Welfare

Fund. The Trustees are “fiduciaries” as defined in Section 3(21)(A) of the Employee Retirement

Income Security Act (ERISA) of 1974, 29 U.S.C. § 1002(21)(A), and are authorized to bring this

action pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2).




                                              1
Case 3:19-cv-00254-SMY-RJD Document 1 Filed 03/01/19 Page 2 of 9 Page ID #2



        2.        The Welfare Fund is a covered “employee welfare benefit plan” as defined in

Section (3)(1) of ERISA, 29 U.S.C. § 1002(1), and is administered in Collinsville, Illinois. It is a

multi-employer plan within the meaning of Section 515 of ERISA, 29 U.S.C. § 1145.

        3.        Plaintiff, Local 309 International Brotherhood of Electrical Workers, AFL-CIO

(herein “Local 309”) is a voluntary unincorporated association with its principal office in

Collinsville, Illinois. Local 309 exists for the purpose of dealing with employee grievances,

labor disputes, wages, rates of pay, hours of employment, terms or conditions of employment

and for other purposes. It is a labor organization in an industry affecting commerce within the

meaning of the LMRA.

        4.        Defendant ITS Solar, LLC (herein “ITS Solar”) is incorporated and existing under

the laws of the State of Illinois.

        5.        At all times relevant to this action, Defendant ITS Solar was engaged in the

electrical construction business with principal place of business at 609 South Breese, Millstadt,

Illinois 62260.

        6.        Defendant ITS Solar is an employer within the meaning of the LMRA, as

amended, 29 U.S.C. § 185 and within the meaning of Section 3(5) of ERISA, 29 U.S.C. §

1002(5).

                                     JURISDICTION AND VENUE

        7.        This action arises under Section 301 of the Labor Management Relations Act

(“LMRA”) of 1947, as amended, 29 U.S.C. § 185, and Sections 502 and 515 of ERISA, 29

U.S.C. §§ 1132 and 1145, each of which provide that Federal District Courts have jurisdiction

over suits thereunder.




                                                  2
Case 3:19-cv-00254-SMY-RJD Document 1 Filed 03/01/19 Page 3 of 9 Page ID #3



        8.      Venue is proper in this Court in that an action brought by Trust Fund fiduciaries

may be brought in a District where the breach took place, where a defendant resides or may be

found, or where the plan is administered. Section 502(e)(2) of ERISA, 29 U.S.C.§ 1132(e)(2).

Defendant ITS Solar resides and the Welfare Fund is administered in this District. Venue is also

proper in this Court under 28 U.S.C. § 1391(b) in that a substantial part of events or omissions

giving rise to this claim occurred in this District.

                             FACTS COMMON TO ALL COUNTS

        9.      During all times material herein, Defendant ITS Solar was obligated by the

provisions of its Labor Agreement with Local 309 to file reports and pay the monthly

contributions due to the Welfare Fund for the benefit of eligible bargaining unit employees who

are covered under the Welfare Fund and to withhold authorized working dues from the

paychecks of covered employees and to report and pay those dues to Local 309 monthly along

with the monthly contributions due to the Welfare Fund.

        10.     The Trust Agreement of the Welfare Fund is incorporated into the Labor

Agreement by reference.

        11.     At all times relevant hereto, Defendant ITS Solar employed bargaining unit

employees and/or individuals covered by the Labor Agreement.

        12.     The Labor Agreement sets forth the relevant wage and employee benefits

contribution rates.

        13.     On April 5, 2018, Defendant ITS Solar, via Richard “Rick” C. Schmidt, Jr., its

duly authorized representative, entered into an Amended Settlement Agreement with the Welfare

Fund and Local 309 providing for the payment of unpaid employee benefit contributions and

working dues, plus interest and liquidated damages on those unpaid employee benefit



                                                   3
Case 3:19-cv-00254-SMY-RJD Document 1 Filed 03/01/19 Page 4 of 9 Page ID #4



contributions.        A full and accurate copy of the signed Amended Settlement Agreement is

attached hereto and incorporated herein as Exhibit A.

       14.        By entering into the Amended Settlement Agreement, Defendant ITS Solar

                 a.        Expressly acknowledged that it owed $19,637.20 in reported contributions

to the Welfare Fund for the months of November and December 2017, $6,804.33 in reported

working dues to Local 309 for the months of July 2017 through December 2017, $13,772.85 in

interest and liquidated damages to the Welfare Fund, and $1,155.20 in attorneys’ fees ($1,005.02

to the Welfare Fund and $150.18 to Local 309) and $442.00 in costs ($384.54 to the Welfare

Fund and $57.46 to Local 309) under a November 30, 2017 Settlement Agreement, for a total

$41,811.58;

                 b.        Agreed to pay the $41,811.58 in contributions, working dues, interest,

liquidated damages, attorneys’ fees and costs in four installments of $1,000 with a final

installment of $37,811.58;

                 c.        Agreed to pay interest and liquidated damages on the $19,637.20 in

unpaid contributions to the Welfare Fund in an amount to be calculated upon receipt of the final

installment;

                 d.        Agreed to file reports and forward working dues to Local 309 on the 15th

day of the month on all covered employees as required by the Labor Agreement; and

                  e.       Acknowledged that its failure to pay the $19,637.20 in reported

contributions to the Welfare Fund and $6,804.33 in reported working dues to Local 309 was a

violation of the Labor Agreement and ERISA. Ex. A.

       15.        Under the Amended Settlement Agreement, Defendant ITS Solar agreed that if it

missed an installment payment or otherwise failed to comply with the terms of the Amended



                                                   4
Case 3:19-cv-00254-SMY-RJD Document 1 Filed 03/01/19 Page 5 of 9 Page ID #5



Settlement Agreement then the full amount of contributions and working dues, interest, and

liquidated damages owed under the Amended Settlement Agreement, minus any payments

received from or on behalf of the Defendant ITS Solar, would become immediately due and

owing, as well as any additional interest and liquidated damages which would have otherwise

accrued on the unpaid contributions and attorneys’ fees incurred. Defendant ITS Solar further

agreed that the Welfare Fund and Local 309 could file suit immediately, and that Defendant ITS

Solar would not contest liability, that a copy of the Amended Settlement Agreement would

constitute conclusive proof of amounts due, and that it would be responsible for any attorneys’

fees and costs incurred in enforcing the terms of the Amended Settlement Agreement. Ex. A.

         16.    Defendant ITS Solar paid the four installments of $1,000 due under the Amended

Settlement Agreement but failed to fully pay the final installment of $37,811.58.

         17.    Under the Amended Settlement Agreement, Defendant ITS Solar agreed that the

Welfare Fund and the Union have the right to audit Defendant ITS Solar.

                            COUNT I –WELFARE FUND CLAIMS

         COME NOW Plaintiffs, Trustees of the Welfare Fund, and for their cause of action

state:

         18.    Plaintiffs reallege and incorporate as part of Count I paragraphs 1 – 16 as if set

out herein in full.

         19.    The Welfare Fund’s claims are for breach of contract between the Plaintiffs and

Defendant ITS Solar for payment of unpaid employee benefit contributions, interest, liquidated

damages, costs and attorneys’ fees due under Sections 502 and 515 of ERISA, 29 U.S.C. §§

1132 and 1145, and Section 301 of the LMRA, as amended, 29 U.S.C. § 185.




                                                5
Case 3:19-cv-00254-SMY-RJD Document 1 Filed 03/01/19 Page 6 of 9 Page ID #6



       20.     To date, Defendant ITS Solar has failed to pay the Welfare Fund $5,637.22 in

reported contributions for the months of November and December 2017, $13,772.85 in interest

and liquidated damages, $1,005.02 in attorneys’ fees and $384.54 in costs due under the

Amended Settlement Agreement. Defendant ITS Solar’s failure to pay these amounts is in

breach of both the Labor Agreement and the Amended Settlement Agreement and a violation of

both Section 515 of ERISA and Section 301 of the LMRA.

       21.     Under Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), and the Amended

Settlement Agreement, Defendant ITS Solar is obligated to pay either liquidated damages

provided for pursuant to an employee benefit plan and interest or double interest on

contributions owed to the Welfare Fund. The Trustees of the Welfare Fund have duly set rates

for interest and liquidated damages.

       22.     Under Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D), the Welfare

Fund Trust Agreement incorporated into the Labor Agreement, and the Amended Settlement

Agreement, Defendant ITS Solar is obligated to pay attorney’s fees and costs incurred by the

Welfare Fund in collecting unpaid contributions.

       WHEREFORE, the Trustees of the Welfare Fund pray for an order and judgment

against Defendant ITS Solar:

       A.      For payment of the remaining $5,637.22 in reported but unpaid and delinquent

contributions owed to the Welfare Fund for the months of November and December 2017;

       B.      For payment of interest and liquidated damages owed to the Welfare Fund on the

full $19,637.20 in late paid and unpaid contributions for months of November and December

2017 in an amount to be calculated;




                                               6
Case 3:19-cv-00254-SMY-RJD Document 1 Filed 03/01/19 Page 7 of 9 Page ID #7



         C.     For payment of the $13,772.85 in interest and liquidated damages, $1,005.02 in

attorneys’ fees and $384.54 in costs due to the Welfare Fund under the terms of the Amended

Settlement Agreement.

         D.     For Plaintiffs’ reasonable attorneys’ fees and costs incurred in prosecuting this

matter; and

         E.     For such further relief as the Court deems just, equitable and appropriate.

                               COUNT II – LOCAL 309 CLAIMS

         COMES NOW Plaintiff, Local 309, and for its cause of action states:

         23.    Plaintiffs reallege and incorporate as part of Count II paragraphs 1 – 16 as if set

out herein in full.

         24.    Local 309’s claims are for breach of the Labor Agreement and the Amended

Settlement Agreement and arise under Section 301 of the LMRA of 1947, as amended, 29 U.S.C.

§ 185.

         25.    To date, Defendant ITS Solar has failed to pay Local 309 $150.18 in attorneys’

fees and $57.46 in costs due under the Amended Settlement Agreement. Defendant ITS Solar’s

failure to pay these amounts is a breach of the Labor Agreement and the Amended Settlement

Agreement and a violation of Section 301 of the LMRA

         26.    For the months of September 2018 through the present, Defendant ITS Solar filed

reports but failed to forward all of the withheld working dues to Local 309 for hours worked by

Defendant ITS Solar’s bargaining unit employees and covered individuals as required by the

Labor Agreement. Defendant ITS Solar’s failure to forward all of the withheld working dues to

Local 309 is a breach of the Labor Agreement and the Amended Settlement Agreement and a

violation of Section 301 of the LMRA.



                                                 7
Case 3:19-cv-00254-SMY-RJD Document 1 Filed 03/01/19 Page 8 of 9 Page ID #8



       27.       Local 309 attempted to conduct an audit of Defendant ITS Solar’s records to

determine the exact amount of working dues owed by Defendant ITS Solar for the period from

January 1, 2018 to the present.

       28.       To date, Defendant ITS Solar has failed to produce the documents necessary to

complete the audit.      Defendant ITS Solar’s failure to produce the documents necessary to

complete the audit is a breach of the Amended Settlement Agreement.

       29.       Absent an audit, it is impossible for Local 309 to establish the exact amount of

working dues owed by Defendant ITS Solar for the period from January 1, 2018 to the present.

       WHEREFORE, Local 309 prays for an order and judgment against Defendant ITS Solar

providing for:

       A.        For payment of the $150.18 in attorneys’ fees and $57.46 in costs owed to Local

309 under the terms of the Amended Settlement Agreement;

       B.        For an accounting and audit, at Defendant’s expense, of the books and records of

Defendant in order to determine and verify the precise and exact amount of working dues owed

to Local 309 for the period from January 1, 2018 to the present;

       C.        For payment of the unpaid working dues owed to Local 309 for the months of

January 2018 to present as determined by the audit;

       D.        For Plaintiffs’ reasonable attorneys’ fees and costs incurred in prosecuting this

matter; and

       E.        For such further relief as the Court deems just, equitable and appropriate.


                                               Respectfully submitted,

                                               SCHUCHAT, COOK & WERNER

                                               /s/ Matthew B. Leppert


                                                  8
Case 3:19-cv-00254-SMY-RJD Document 1 Filed 03/01/19 Page 9 of 9 Page ID #9



                                  Matthew B. Leppert (IL Bar No. 6283363)
                                  Amanda K. Hansen (IL Bar No. 6310922)
                                  Attorneys for Plaintiffs
                                  Schuchat, Cook & Werner
                                  1221 Locust Street, 2nd Floor
                                  St. Louis, MO 63103
                                  314-621-2626
                                  314-621-2378 – Fax
769230.doc




                                     9
